IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1924
                             Filed November 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JACOB EDWARD PAUTSCH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton

Ploof, District Associate Judge.



      Defendant appeals his conviction for domestic abuse assault causing

bodily injury. AFFIRMED.



      Zeke R. McCartney of Reynolds & Kenline, L.L.P., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Jean C. Pettinger, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                          2


MCDONALD, Judge.

       Following a guilty plea, Jacob Pautsch was convicted of domestic abuse

assault causing bodily injury, in violation of Iowa Code section 708.2A(2)(b)

(2013).   On appeal, Pautsch contends his counsel provided constitutionally

deficient representation in failing to advise him of possible defenses to the

charge, including the defenses of diminished responsibility and intoxication, and

in failing to file a notice of defenses.      The record is inadequate to resolve

Pautsch’s claim on direct appeal. We affirm his conviction and preserve his

claims of ineffective assistance of counsel for postconviction-relief proceedings.

See Iowa Code § 814.7(3) (2015) (“If an ineffective assistance of counsel claim is

raised on direct appeal from the criminal proceedings, the court may decide the

record is adequate to decide the claim or may choose to preserve the claim for

determination under chapter 822.”); State v. Johnson, 784 N.W.2d 192, 198

(Iowa 2010) (determining a court “must preserve” an ineffective assistance claim

if the record is inadequate to address it on direct appeal).

       AFFIRMED.